UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1649



MUHAMMAD WALIYULLAH KARIM ABDUL QADIR,

                                               Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA; CARROLL CAMPBELL,
former Governor; T. TRAVIS MEDLOCK, former
Attorney General; DAVID BEASLEY, Governor of
South Carolina; CHARLES CONDON, Attorney Gen-
eral of South Carolina,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-98-401-3-19BC)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muhammad Waliyullah Karim Abdul Qadir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Qadir v. South Carolina, No. CA-98-401-3-19BC (D.S.C. Mar. 31,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2